Citation Nr: 0825261	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by abdominal pain.

2.  Entitlement to an effective date earlier than April 8, 
2004, for service connection for post-traumatic stress 
disorder (PTSD) with depression.    



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to June 1983. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no current objective clinical evidence 
attributing abdominal pain to a current identifiable disease 
process or disability. 
 
2.  No document of record may be construed as a claim for 
service connection for PTSD with depression dated or received 
before April 8, 2004.      


CONCLUSIONS OF LAW

1.  A current disability attributed to abdominal pain was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for an effective date earlier than April 8, 
2004, for service connection for PTSD with depression are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in November 2004 and March 2006, 
the RO advised the claimant of the information necessary to 
substantiate the claims at issue.  She was also informed of 
her and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  She was also told to provide any 
relevant evidence or information in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  She was provided with specific information 
regarding ratings and effective dates by the March 2006 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As such, the Board finds that the duty to notify has been 
satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and statements from her mother.  The veteran 
was also afforded VA examinations in June 2005.  Thus, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
A.  Service Connection for a Disability Manifested by 
Abdominal Pain. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical record reflects instances of treatment 
for multiple complaints of abdominal pain associated with 
various gynecological conditions, to include a probable 
fibroid.  These records also reflect treatment following a 
reported rape in January 1981, with the gynecological 
examination immediately thereafter being normal with the 
exception of a Gartner's Duct Cyst which the examiner stated 
would not be responsible for pain.  The separation 
examination noted that the veteran was five months pregnant 
but was otherwise normal and a history compiled at that time 
did not reflect any referred to abdominal pain.  

The post service evidence includes reports of private and VA 
treatment beginning in 2003 for complaints of abdominal pain, 
attributable to no definite diagnosis.  At a May 2003 visit 
to a VA gastrointestinal clinic, it was reported that a CT 
scan, flexible sigmoidoscopy, liver function testing and an 
exploratory laparotomy had not determined a cause for the 
veteran's abdominal problems, and the conclusion by the 
examiner at that time was that based on "previous negative 
studies," the veteran's pain was "most likely a 
psychological manifestation of her abuse."  

In part to determine whether the veteran's complaints of 
abdominal pain could be attributed to a diagnosed condition 
that was etiologically related to service, the veteran was 
afforded VA examinations in June 2005.  Following a review of 
the pertinent clinical history, including the gynecological 
history in-service summarized in part above, the impression 
included "[c]hronic abdominal pelvic pain without specific 
diagnoses."  The examiner who rendered this impression also 
stated that in light of the fact that the veteran's pain 
could not be attributed to a known diagnosis, while such pain 
was "chronologically associated with military service," it 
was "more likely . . . not caused by military service.  

In order to warrant a grant of service connection, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
present case, there is no objective medical evidence 
establishing that the veteran has a current medical 
disability that is the cause of the complaints of abdominal 
pain.  Mere symptoms such as pain do not represent a 
disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted).  The clinical evidence does not demonstrate 
such a current "diagnosed or identifiable underlying malady 
or condition" which would explain the veteran's abdominal 
pain.  As such, service connection for a disability 
manifested by abdominal pain must be denied on the basis of 
there being no current disability associated with this 
condition.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a disability manifested by abdominal pain, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Entitlement to an Earlier Effective date for PTSD

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

The record reflects a Report of Contact prepared by the RO 
documenting a telephone conversation on April 8, 2004, in 
which the veteran was claiming service connection for 
depression due to physical and sexual abuse in the military.  
Thereafter, a July 2005 rating decision granted service 
connection for PTSD with depression as due to an in-service 
sexual assault effective from April 8, 2004.  

In this case, the record shows that the veteran did not 
submit a claim for service connection prior to her April 8, 
2004, communication.  As noted above, a claim must identify 
the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 
34-35 (1998) (noting that VA "is not required to anticipate 
a claim for a particular benefit where no intention to raise 
it was expressed," citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were 
not raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  A claimant has to let it 
be known that service connection is being sought for a 
particular disability before it can be concluded that any 
statement to that effect is considered an informal claim.  As 
such, and with application of the proper criteria for 
assigning effective dates of grants of claims for service 
connection, an effective date prior to April 8, 2004, for the 
grant of service connection for PTSD with depression cannot 
be assigned, as there is no document dated prior thereto that 
can be construed as a claim for service connection.  See 38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.  

In making this determination, the Board acknowledges the 
veteran's belief that because she has been suffering from 
psychiatric trauma "ever since [she] got of the Army in 
1983," she is entitled to service connected compensation 
since the time of her separation from service.  The veteran's 
mother has also indicated that the veteran has been suffering 
from psychiatric problems since her separation from service.  
However, the record simply does not reveal that the veteran 
filed a claim for service connection for a psychiatric 
condition within a year of her discharge from service.  As 
such, the desired effective date cannot be assigned. 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The 
Board is bound by these criteria 38 U.S.C.A. § 7104(c).  In 
short therefore, while the Board is sympathetic to the 
veteran's contentions, the desired effective date simply 
cannot be assigned as a matter of law.  




ORDER

Entitlement to service connection for a disability manifested 
by abdominal pain is denied. 

Entitlement to an effective date earlier than April 8, 2004, 
for service connection for PTSD with depression is denied.    


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


